PER CURIAM.
Appellant was convicted of possessing a controlled substance with intent to deliver and delivering a controlled substance. Both crimes were charged under Section 893.-13(1)(a)1, Florida Statutes (1975). Both crimes occurred during a single episode in which the appellant delivered heroin to an undercover agent.
Appellant received a fifteen year sentence on count I and a five year concurrent sentence on count II. The sentence on count II must be set aside because both of the crimes were a facet of the same transaction. Orange v. State, 334 So.2d 277 (Fla. 3d DCA 1976). The state’s reliance upon Section 775.021(4), Florida Statutes (Supp. *8011976), is misplaced because this new statute only mandates separate sentencing where a person has committed an act in the course of one criminal transaction which constitutes a violation of two or more criminal statutes.
Appellant’s second point is without merit.
The judgments and the sentence on count I are affirmed. The sentence on count II is hereby set aside.
GRIMES, A. C. J., and SCHEB and OTT, JJ., concur.